Citation Nr: 0815580	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.  

2.	Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942, and with the Special Philippine 
Scouts from April 1946 to November 1947.  He died in March 
1986.  The appellant is the veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 decision letter of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines which denied service connection for the cause of 
the veteran's death.  The appellant has also appealed a May 
2005 rating decision of the Manila RO denying entitlement to 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318.  

A motion to advance this case on the Board's docket was 
received by the Board on August 13, 2005.  This motion was 
granted by the Board on April 23, 2008 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The claim of entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.	A Board decision in March 1987 denied entitlement to 
service connection for the cause of the veteran's death. 

2.	Evidence submitted since the March 1987 Board Decision, 
when considered in conjunction with the record as a whole, 
was not previously of record, and is not cumulative or 
redundant of evidence previously of record, but does not 
provide a reasonable possibility of substantiating the claim 
for service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.	The March 1987 Board Decision, which denied entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1986).  

2.	New and material evidence has not been received since the 
March 1987 Board denial, and the appellant's claim for 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In addition, in the context 
of a claim to reopen, VCAA notice must include an explanation 
of what constitutes new and material evidence to reopen the 
claim as determined by the evidence of record at the time of 
the previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In this case, a May 2004 letter from the AOJ to the appellant 
informed her of what evidence was necessary to establish 
entitlement to the benefit she claimed and advised the 
appellant of her and VA's respective duties for obtaining 
evidence.  She was told what VA had done to help her claim 
and also what she could do to assist.  In addition, the 
appellant was informed of where to send any other information 
or evidence and what the evidence had to show to establish 
entitlement.  Notably, this letter did not inform the 
appellant that an effective date would be assigned in the 
event she was awarded the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  In addition, 
the notice informed the claimant that new and material 
evidence could be submitted to reopen the claim and indicated 
what type of evidence would qualify as "new" and "material" 
evidence.  However, the appellant was not specifically 
informed of what evidence would be necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial, as required 
by Kent v. Nicholson.  

Recently, the Court expanded the VCAA's notice requirements 
for a claim for dependency and indemnity compensation (DIC) 
benefits.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the 
Court stated that where the veteran was service-connected for 
any disability during his lifetime, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The first 
two notice elements listed in Hupp were not provided in the 
VCAA letter noted above that was issued to the appellant.  


In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The Federal 
Circuit held that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this case, the Board finds that the above noted errors in 
notice did not affect the essential fairness of the 
adjudication.  With regard to the requirements of 
Dingess/Hartman, as the appellant's claim is denied in this 
case, VA's failure to provide this notice is not prejudicial 
to the appellant.  Any questions as to the appropriate 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on this element of a service 
connection claim does not prejudice the appellant.  Further, 
with regard to the claim to reopen, the record reflects that 
in March 1987, the appellant was notified in detail of the 
reason for the previous denial and the types of evidence and 
information necessary to prove her claim.  The notice letter 
provided to the appellant in May 2004 informed her of what 
the evidence must show in order to support her claim.  It is 
the opinion of the Board that a reasonable person could be 
expected to understand from the notices cited above as to the 
types of evidence necessary to reopen and substantiate this 
claim.  Therefore the Board finds that the purpose of notice 
has not been frustrated and the veteran was not prejudiced. 

Finally, with regard to the underlying claim for entitlement 
to service connection for the cause of the veteran's death, 
the record reflects that VA has obtained all relevant 
evidence, as discussed below.  Moreover, a review of the 
claims folder shows that the appellant was fully aware of the 
veteran's service-connected conditions.  The appellant 
submitted a number of documents in support of her claim in 
July 2004, including a July 1982 letter from VA to the 
veteran which lists the veteran's service-connected 
disabilities.  In addition, the record also reflects that the 
appellant had actual knowledge of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  She argued in a July 
2004 letter that she believed that there was a relationship 
between the veteran's service-connected gunshot wound and the 
osteoarthritis which materially contributed to this death.  
The Board therefore finds that the purpose of notice was not 
frustrated in this case, and the appellant is not prejudiced 
by the Board continuing with adjudication.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of private post-service 
examinations.  Additionally, the appellant's statements in 
support of her appeal are affiliated with the claims folder 
and the appellant was afforded a VA medical opinion.  The 
Board, after careful review of the statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  



Legal Criteria and Analysis 

New and Material Evidence 

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(2007); 38 C.F.R. § 3.156 (2007).  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).   If all of these tests 
are satisfied, the claim must be reopened. 

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death. 38 C.F.R. § 3.312(b), 
(c).

Analysis

The appellant initially raised a claim of entitlement to 
service connection for the cause of the veteran's death in 
April 1986.  A June 1986 rating decision denied service 
connection, on the basis that there was "no evidence to show 
that the veteran's service connected disabilities were 
etiologically related o the veteran's death or that they were 
in any way involved in the death process."  This decision 
was affirmed in a March 1987 Board Decision, which was final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986).  

The appellant asserts that new and material evidence has been 
submitted to reopen her claim for service connection for the 
cause of the veteran's death.  In March 1987, at the time of 
the final Board decision that denied service connection, the 
record contained the veteran's service medical records and 
reports of VA post-service treatments and examinations.  Also 
of record was the veteran's death certificate, which lists 
the immediate cause of death as cardiac failure, with an 
antecedent cause of hypertension, an underlying cause of 
osteo arthritis, and notes brain damage as a significant 
condition contributing to death.  In March 2004, the 
appellant sought to reopen her claim with the submission of 
new evidence.  The newly received evidence includes treatment 
records from Veterans Memorial Medical Center from 1970 until 
the veteran's death, prior rating decisions by VA, and 
multiple documents to verify the appellant's marriage to the 
veteran.  A medical opinion was also acquired in January 
2005, and the VA examiner's report is of record.  

In order to reopen a claim under 38 C.F.R. § 3.156(a), 
evidence submitted must first be found to be new.  In the 
present case, treatment and examination reports received from 
Veterans Memorial Medical Center (VMMC) were not previously 
submitted to agency decision makers.  The VA examiner's 
medical opinion was also submitted following the March 1987 
Board decision.  In addition, these records are not 
duplicates of other evidence already in the claims file.  
Therefore, this evidence received is new under 38 C.F.R. § 
3.156(a).  

Newly submitted evidence must also be found to be material in 
order to reopen a claim under 38 C.F.R. § 3.156(a).  Evidence 
is material if it relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
In this case, the treatment records of VMMC contain 
information regarding the veteran's condition prior to his 
death.  These records illustrate the veteran's history of 
cardiovascular disease prior to his death, but do not show 
any relationship between the veteran's fatal cardiovascular 
disease and service, or between the veteran's death and his 
service-connected disabilities.  In addition, while the 
January 2005 medical opinion of the VA examiner contains 
information regarding the veteran's service-connected 
disabilities and their possible link to the veteran's death, 
the use of this opinion would not raise a reasonable 
possibility of substantiating the appellant's claim.  To the 
contrary, the VA examiner opines that it is not likely that 
the veteran's service-connected arthritis caused or 
materially contributed to his death.  Following a review of 
the record, the VA physician notes that the veteran's fatal 
cardiovascular disease was first manifested clinically many 
years after separation from active service, and that the 
veteran had been repeatedly treated and admitted for 
hypertension and a cerebrovascular accident.  The examiner 
concludes that there is no cause-effect relationship between 
the veteran's service-connected arthritis and his 
hypertensive cardiovascular disease.  The newly received 
evidence, therefore, does not help the appellant in 
substantiating her claim; in fact, it undermines the 
appellant's contentions.  The evidence is therefore not 
material under 38 C.F.R. § 3.156.  

The Board has carefully examined all of the evidence admitted 
subsequent to the Board's prior denial in March 1987.  While 
the evidence is new, as it was not previously of the record 
and is not duplicative, it does not relate to a previously 
unsubstantiated fact necessary to substantiate the claim.  
The Board therefore finds that the evidence submitted by the 
appellant after March 1987 is new, but cannot be considered 
to be material.  See 38 C.F.R. § 3.156(a).  Thus, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for the cause 
of the veteran's death is denied.




REMAND

The Board notes that a May 2005 rating decision denied the 
appellant entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  
Thereafter in June 2005, the appellant submitted a letter in 
reply to the May 2005 decision letter, indicating that she 
wished for her DIC claim to be forwarded to the Board for 
consideration.  This statement may be reasonably construed as 
a notice of disagreement with the May 2005 rating decision.  
A statement of the case has not been issued with regard to 
such issue.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and her 
representative with a Statement of the 
Case as to the issue of entitlement to 
dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 
1318.  The appellant should be informed 
that she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


